Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Registration Statement of Nexia Holdings, Inc. and Subsidiaries on Form SB-2/A of our audit report, dated March 21, 2007, which includes an emphasis paragraph relating to an uncertainty as to the Company’s ability to continue as a going concern appearing in the Prospectus, which is part of this Registration Statement. We also consent to the reference to our Firm under the caption “Experts” in the Prospectus. /s/ De Joya Griffith & Company LLC De Joya Griffith & Company LLC Henderson, NV June 26, 2007
